DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Remarks and an IDS filed on 04/26/22 and an IDS filed on 05/03/22. No claims have been amended. Accordingly, claims 1 and 3-14 remain pending and under examination herein. Claims 15-21 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishen et al (US 20110027384) in view of Bäumler et al (US 20140039184 or WO 2012113860) and Carli et al (US 20110294746).

Kishen et al teach a photosensitising composition comprising a mixture of at least one oxygen carrier, at least one oxidising agent and at least one surfactant, and its uses. The photosensitising composition may be used for treating and/or preventing conditions caused by microorganisms (See abstract and [0006]). According to a particular aspect, the photosensitising composition may be in the form of an emulsion (See [0007] and [0044]).
The at least one photosensitising compound may be selected from the group consisting of: toluidene blue, methylene blue, azure A chloride, haematoporphyrin ester, photoactive fullerenes (e.g. C16-b), phthalocyanines, etc, or mixtures thereof. In particular, the at least one photosensitising compound is methylene blue (See [0010] and [0061]). 
The said photosensitising composition may further comprise a mixture of polyethylene glycol, ethanol and water. The polyethylene glycol may be glycerol. In particular, the photosensitising composition may further comprise a mixture of glycerol, ethanol and water (See [0011] and [0029]). 
The disclosure provides a photosensitising composition comprising a mixture of: at least one oxygen carrier; at least one oxidising agent; and at least one surfactant, wherein the at least one surfactant may be selected from the group consisting of: mineral oil, glycerol, polyethylene glycol, non-ionic detergent, polypropylene glycol, SDS and any suitable detergent. The non-ionic detergent may be Triton X, in particular Trixon X-100 (See [0042], [0048] and [0063]). 
	The photosensitising compositions may be an aqueous composition, optionally comprising an effective amount of the photosensitising compound, dissolved or dispersed in a pharmaceutically acceptable carrier or aqueous medium. The said photosensitising composition may additionally comprise buffers, salts for adjusting the tonicity of the composition, preservatives, gelling agents and the like (See [0067]).
Kishen et al lack the specific claimed photosensitizers. Bäumler et al teach the said photosensitizers. Kishen et al is silent with regard to the temperature or specific surfactants. These are known in the art as shown by Carli et al. 

Bäumler et al teach 1H-phenalen-1-one derivatives, their preparation and use. The object is to provide novel photosensitizers which inactivate microorganisms more efficiently (See [0001] and [0011]). 
Bäumler et al state that numerous photosensitizers are known from the state of the art which originate for example from the group of porphyrins, fullerenes and derivatives thereof or derivatives with phenothiazinium structure, such as for example methylene blue or toluidine blue, etc, (See [0007]).
It is disclosed that at least one 1H-phenalene-1-one derivative or a pharmacologically compatible salt and/or ester and/or complex thereof is used as photosensitizer in the photodynamic inactivation of microorganisms, preferably in photodynamic therapy (See [0084]). 
Preferably, a treatment of the surface of medical devices with at least one 1H-phenalene-1-one derivative and/or coating and/or immobilization of at least one 1H-phenalene-1-one derivative on the surface of medical devices and subsequent irradiation with electromagnetic radiation of a suitable wavelength and energy density reduces, preferably prevents, the colonization of the treated surfaces by microorganisms (See [0130]). 
Bäumler et al teach that the pharmaceutically usual liquid or solid fillers and extenders, solvents, emulsifiers, lubricants, buffer substances, etc, come into consideration as physiologically acceptable excipients (See [0115]). 

	Carlie et al teach a microemulsion formulation suitable for preventing assembly of amphiphilic drug molecules (See abstract). The said microemulsion comprises at least two structurally different non-ionic surfactants, which are different from the oily component (ii). By combining two structurally different non-ionic surfactants, on the one hand the interaction between the oily component (ii) and the aqueous phase (iii) leads to a fine dispersion of the oil in the water phase. Examples of non-ionic surfactants are alkylglucosides, polyglycerol fatty acid esters, polyglycerol ether, polyoxyalkylene glycerol ester, polyvinyl alcohol, etc, (See [0072]-[0077]).
The said microemulsions also comprise at least one co-surfactant selected from the group consisting of polyglycerol ester with fatty acids, diethylene glycol monoethyl ether (DME), polyglycerol-6-dioleate, ethanol, n-propanol, 1,2-propyleneglycol, and polyoxyethylene hydrogenated castor oil, etc. Most preferably, the cosurfactant is ethanol (see [0082]-[0086]).
The aqueous phase may further comprise a water-soluble formulation aid known in the art which are e.g. suitable for adjusting pH value, viscosity, taste, stability etc. Examples for formulation aids are buffers and viscosity-increasing polymers such as cellulose derivatives, polyvinylpyrrolidone, alginate sodium and chitosan, polyacrylic acid salts, etc, (See [0069]). 
The said microemulsion is an oil-in-water microemulsion (See [0105]).
Further, the said microemulsions are stable, i.e. the droplet size remains unchanged and no superaggregates are formed over time, preferably over a period of 6 months, at standard temperature and standard pressure conditions (room temp. is 25 ºC and atm. pressure is 1,013.25 mbar) (See [0112]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Bäumler et al and Carli et al with Kishen et al to arrive at the instant invention. 
It would have been obvious to do so because Kishen et al teach photosensitizing composition comprising one or more photosensitizing active agents and excipients including one or more surfactants and solvents. The photosensitizing agents, including porphyrins and methylene blue are to inactivate microorganisms. Bäumler et al also teach that photosensitizing agents, including porphyrins, fullerenes and methylene blue are known to inactivate microorganisms and disclose compositions comprising 1H-phenalene-1-one (i.e. a phenalenones) as photosensitizers for more efficient inactivation of microorganisms. Accordingly, one of ordinary skill in the art would have been motivated to have substituted 1H-phenalene-1-one (i.e. a phenalenones)   photosensitizing compounds as taught by Bäumler et al for the photosensitizing compounds of Kishen et al with a reasonable expectation of success. It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful as alternatively usable species. 
Kishen et al also disclose that the said compositions may be in the form of an emulsion and comprise surfactants including polyethylene glycols and non-ionic detergents including TritonX-100. While Kishen et al exemplify a few surfactants, they do disclose that any suitable surfactant can be used. Carli et al teach microemulsions comprising two or more surfactants including alkylglucosides, polyglycerol fatty acid esters, polyglycerol ether, etc. Accordingly, one of ordinary skill in the art would have been motivated to have looked in the art for other suitable surfactants for the photosensitizing compositions of Kishen et al with a reasonable expectation of success. Both Kishen et al and Carli et al disclose addition of other compounds to the formulation such as gelling agents including cellulose derivatives and alginates. 

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishen et al (US 20110027384) in view of Bäumler et al (US 20140039184 or WO 2012113860), Carli et al (US 20110294746) and Wood et al (US 20060264423).

	Kishen et al, Bäumler et al and Carlie et al’s teaching are delineated above and incorporated herein. Kishen et al lack a disclosure on claimed photosensitisers. These are known from prior art such as Bäumler et al. Carli et al teach emulsions comprising surfactants and gelling agents. The references also lack a disclosure on specific surfactants of claims 5 and 7. These are disclosed by Wood et al. 

Wood et al teach pharmaceutical compositions comprising a thiazine dye, especially methylene blue, a derivative thereof, or pharmaceutically acceptable salts thereof, in a pharmaceutically acceptable carrier (See [0014 and [0018]). 
The compositions further comprise a pharmaceutically acceptable carrier and optionally one or more pharmaceutically acceptable excipients, including diluents, binders, stabilizers, surfactants, and combinations thereof. The compositions can be formulated for controlled release of the active agent (See [0016]).
Surfactants may be anionic, cationic, amphoteric or nonionic surface active agents. Suitable anionic surfactants include those containing carboxylate, sulfonate and sulfate ions. Examples of anionic surfactants include sodium, potassium, ammonium of long chain alkyl sulfonates and alkyl aryl sulfonates such as sodium dodecylbenzene sulfonate; dialkyl sodium sulfosuccinates, such as sodium dodecylbenzene sulfonate; dialkyl sodium sulfosuccinates; and alkyl sulfates such as sodium lauryl sulfate. Cationic surfactants include quaternary ammonium compounds such as benzalkonium chloride, stearyl dimethylbenzyl ammonium chloride, etc. Examples of nonionic surfactants include ethylene glycol monostearate, polyglyceryl-4-oleate, PEG-150 laurate, PEG-400 monolaurate, PEG-1000 cetyl ether, polypropylene glycol butyl ether, etc. Examples of amphoteric surfactants include sodium N-dodecyl-β-alanine, sodium N-lauryl-β-iminodipropionate, myristoamphoacetate, lauryl betaine and lauryl sulfobetaine, etc, (See [0052]). 
Binders include gelatin, sodium alginate, cellulose, including hydroxypropylmethylcellulose, hydroxypropylcellulose, ethylcellulose, polyvinylpyrrolidone, etc, (See [0048]).

	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Bäumler et al, Carli et al and Wood et al with Kishen et al to arrive at the instant invention. 
It would have been obvious to do so because Kishen et al teach photosensitizing composition comprising one or more photosensitizing active agents and excipients including one or more surfactants and solvents. It would have been obvious to do so because Kishen et al teach photosensitizing composition comprising one or more photosensitizing active agents and excipients including one or more surfactants and solvents. The photosensitizing agents, including porphyrins and methylene blue are to inactivate microorganisms. Bäumler et al also teach that photosensitizing agents, including porphyrins, fullerenes and methylene blue are known to inactivate microorganisms and disclose compositions comprising 1H-phenalene-1-one (i.e. a phenalenones) as photosensitizers for more efficient inactivation of microorganisms. Accordingly, one of ordinary skill in the art would have been motivated to have substituted 1H-phenalene-1-one (i.e. a phenalenones)   photosensitizing compounds as taught by Bäumler et al for the photosensitizing compounds of Kishen et al with a reasonable expectation of success. It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful as alternatively usable species. 
Kishen et al also disclose that the said compositions and comprise surfactants including polyethylene glycols and non-ionic detergents including TritonX-100. While Kishen et al exemplify a few surfactants, they do disclose that any suitable surfactant can be used. Carli et al teach microemulsions comprising two or more surfactants including alkylglucosides, polyglycerol fatty acid esters, polyglycerol ether, etc. Wood et al teach formulations comprising a photosensitizing agent such as methylene blue and excipients such as surfactants including alkyl sulfonates and alkyl aryl sulfonates, alkyl sulfates, quaternary ammonium compounds such as benzalkonium chloride, stearyl dimethylbenzyl ammonium chloride, polyglyceryl-4-oleate, PEG-150 laurate, PEG-400 monolaurate, PEG-1000 cetyl ether, polypropylene glycol butyl, etc. 
Accordingly, one of ordinary skill in the art would have been motivated to have looked in the art for other suitable surfactants for the photosensitizing compositions of Kishen et al with a reasonable expectation of success. Kishen et al, Carli et al and Wood et al disclose addition of other compounds to the formulation such as gelling agents including cellulose derivatives and alginates. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1- Barriol et al (4,252,657). 	
	Barriol et al teach oil and water microemulsions containing: a mixture of at least three surfactants constituted respectively by a salt of an alkylsulphuric acid, a salt of an alkylaryl sulphonic acid and a salt of a carboxylic acid derivative selected from the group comprising sulphosuccinic acid and sulphosuccinamic acid, at least one cosurfactant constituted by a compound which is capable of forming hydrogen bonds with water (See abstract).
	Barriol et al state that said microemulsions is stable at a temperature within the range of 30 ºC to 80 ºC at atmospheric pressure (atmospheric pressure is 1013.25 mbar)  (See col. 2, lines 22-27 and col. 4, lines 26-30). The said microemulsion preferably contains an alkylsulphate in which the alkyl radical has 6 to 22 carbon atoms, and an alkylaryl sulphonate (See col. 4, lines 35-39).

2- Babb et al (4,803,161).
Babb et al teach a certain phenalenone and benzphenalenone fluorescent compounds are useful in biomedical studies and analytical determinations. These compounds are particularly useful in assays for living organisms, e.g. microorganisms, carried out at a pH of 9 or less (See abstract).
The compositions are made into a dispersion which contains a buffer in an amount effective to maintain a physiological pH (9 or less). The compositions may be an aqueous emulsion. Such dispersions generally comprise the reducible compound, an aqueous buffer solution and either a surfactant or a water-miscible organic solvent for the compound, or both. Surfactants which are useful in the said compositions include any surfactants which do not inhibit compound reduction such as nonionic surfactants, including, for example, alkylarylpolyethoxy alcohols (e.g. TRITON X-100 and X-305), p-alkylaryloxypolyglycidols (e.g. SURFACTANT 10G), TWEEN 80 and others known to one skilled in the art. Useful water-miscible organic solvents include alcohols (e.g. methanol, ethanol, propanol, etc.).

Response to Arguments
Applicant's arguments filed 04/26/22 have been fully considered but they are not persuasive. 
Applicant’s main argument is that the combination of references do not render the claimed invention obvious because phenalenones and methylene blue are structurally different chemical compounds and belong to different classes of photosensitizers and as such would not be alternatively useable species (See Remarks, pages 6-7). 
The above argument is neither persuasive nor sufficient to place the claims in condition for allowance.  While phenalenones and methylene blue are structurally different chemical compounds and belong to different classes of photosensitizers, they are both photosensitizer compounds and can be alternatively usable species. This is evidenced by Baumler et al reference, which disclose that photosensitizers are known from the state of the art which originate for example from the group of porphyrins and derivatives thereof or phthalocyanines and derivatives thereof or fullerenes and derivatives thereof or derivatives with phenothiazinium structure, such as for example methylene blue or toluidine blue, or representatives of the phenoxazinium series, such as for example Nile blue. The photodynamics of methylene blue or toluidine blue against bacteria are already used for example in dentistry. Other photosensitizers such as 1H-phenalene-1-one are known and used (See [0007]-[0009]). 
It is also noted that Applicants appear to be arguing against their own Specification. The Specification discloses that “A photosensitizer dispersion in accordance with the invention comprises (a) at least one photosensitizer. In a preferred embodiment, the at least one photosensitizer is positively charged, negatively charged, uncharged, or a mixture thereof……. In a preferred embodiment, the at least one photosensitizer is selected from the group which consists of phenalenones, curcumins, flavins, porphyrins, porphycenes, xanthene dyes, coumarins, phthalocyanines, phenothiazine compounds, anthracene dyes, pyrenes, fullerenes, perylenes and mixtures thereof, preferably from phenalenones, curcumins, flavins, porphyrins, phthalocyanines, phenothiazine compounds and mixtures thereof, more preferably from phenalenones, curcumins, flavins and mixtures thereof” (See [0058]-[0060] and [0072] of US PG Publication). It is clearly stated by the Specification that phenalenones and phenothiazine compounds, including methylene blue are alternatively usable species for the disclosed compositions. 
Additionally, the examined claims are drawn to a dispersion comprising at least one photosensitizer, a liquid polar phase and at least one surfactant. There is no limitation that would point one of ordinary skill in the art to a structural limitation with regard to the photosensitizer or any other component of the claimed dispersion.  
Furthermore, one of ordinary skill in the art would also be motivated to prepare dispersion compositions according to Kishen et al and incorporating the phenalenone compounds of Baumler et al with a reasonable expectation of success as both references disclose formulations containing one or more photosensitizers and because both compounds are known to have antimicrobial effect. 
Applicant then argues that “incorporation of methylene blue into any of the microemulsions E1 to E4 used in Example 1 of the present application would result in a chemical reaction of components of the microemulsion with methylene blue. ….. Especially, the respectively used alcohols (e.g. 1-pentanol, 1,2- pentanediol and 1,2-propanediol) would be oxidized by methylene blue to an aldehyde, which subsequently leads to a disruption of the homogeneity of the microemulsion. … In contrast, phenalenones such as the 1H-phenalen1-1-one derivatives disclosed by Baumler et al. … do not contain any nitrogen or sulfur atoms in the aromatic ring system. Phenalenones such as the 1H-phenalen1-1-one derivatives disclosed by Baumler et al. do not have any redox activity and, thus, the skilled person would not replace methylene blue with a 1H-phenalen1-1-one derivatives disclosed by Baumler et al” (See Remarks, pages 8-9).
The above argument is neither found persuasive nor commensurate with the scope of claims. Kishen et al teach compositions comprising methylene blue and an alcohol/water/glycerin mixture, which appear to be stable and also teach compositions comprising methylene blue and water. Additionally, one of ordinary skill in the art is expected to know what compounds react with and avoid their combination if undesired. But more importantly, the argument is not commensurate with the scope because the claimed dispersion does not require alcohol (except for claim 9). Claims are given their broadest reasonable interpretation. The examined claims encompass compositions that may comprise alcohols or may exclude them, may even include methylene blue or not.  
In other words, Applicant is arguing specific examples and embodiments disclosed in the Specification.  However, as the courts have held “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims”.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is also noted that the teaching of the prior art is not limited to methylene blue.  Both Kishen et al and Baumler et al tech other phothosensitizers such as phthalocyanines and fullerenes. 

	Claims 1 and 3-14 remain rejected. Claims 15-21 are withdrawn. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /Mina Haghighatian/                                                                                     

Mina Haghighatian
Primary Examiner
Art Unit 1616